Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2020

                                   No. 04-20-00434-CV

                      IN RE PRONTO GENERAL AGENCY, LTD.

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV01852
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER

        Red McCombs Ford has filed a motion for extension of time to file a response to the
petition for writ of mandamus filed by Pronto General Agency, Ltd. The motion is GRANTED.
Red McCombs Ford’s response is due October 14, 2020.

       It is so ORDERED September 23, 2020.


                                                         PER CURIAM


       ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT